*573In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Taylor, J.), dated August 31, 2007, which denied their motion to amend a judgment of the same court (Schulman, J.) entered May 3, 2006, upon the defendants’ default, in favor of the plaintiff Maria Nikolaidis and against the defendant La Terna Restaurant, to name Laterna Restaurant and Catering, Inc., as the correct judgment debtor.
Ordered that the order is affirmed, with costs.
In this action to recover damages for personal injuries, etc., the plaintiffs entered a judgment on May 3, 2006, upon the defendants’ default, against “La Terna Restaurant.” When their efforts to execute on the judgment proved unsuccessful, they moved to amend the judgment to name Laterna Restaurant and Catering, Inc., as the correct judgment debtor. The Supreme Court properly denied the motion in light of the plaintiffs’ failure to establish that personal jurisdiction was timely obtained over Laterna Restaurant and Catering, Inc., and that Laterna Restaurant and Catering, Inc., was apprised of the action against it, such that it would not be prejudiced by the amendment (see Gennosa v Twinco Servs., 267 AD2d 200 [1999]). Lifson, J.P., Florio, Eng and Belen, JJ., concur.